Citation Nr: 0100621	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  93-09 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disorder to include 
schizoaffective disorder and post traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	State of Georgia Department of 
Veterans Service


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel



INTRODUCTION

The appellant has verified active duty from December 1976 to 
September 1978.  His DD-214 indicates that he had prior 
inactive service, and a service abstract in his service 
medical records shows prior periods of active duty for 
training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1991 and March 1992 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which denied entitlement to 
service connection for a chronic acquired psychiatric 
disorder, to include schizoaffective disorder and PTSD.  

The veteran raised the current claim with testimony at a 
personal hearing at the RO in April 1991; a copy of the 
transcript of that hearing has been associated with the 
claims folder.  

The Board remanded this matter in 1995 for a supplemental 
statement of the case (SSOC).  While on remand, additional 
development was conducted.  Thereafter the prior denial of 
the veteran's claim was continued as recently as June 2000.  
The appeal has been returned to the Board for further action.  

It is noted that in May 1979 the RO denied entitlement to 
service connection for a "psychiatric condition" on the 
basis that the veteran had only a personality disorder for 
which service connection cannot be established.  The veteran 
was informed of the decision but did not appeal.  The RO has 
addressed the veteran's current claim on a de novo basis.  
The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented and before the Board may reopen the claim it must 
so find.  38 U.S.C.A. § 5108 (West 1991); Barnett v. Brown, 
83 F. 3d 1380, 1384 (Fed. Cir. 1996).  The issue on the title 
page has been amended accordingly.  

For reasons explained in more detail below, the claim is 
reopened, and to this extent the appeal is granted with 
respect to both disabilities at issue.  The claim of 
entitlement to service connection for PTSD is further 
addressed in the remand portion of this decision.  

It is also noted as an introductory matter that the veteran 
was formerly represented by a private attorney.  A VA Form 
21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, in favor of State of Georgia 
Department of Veterans Service dated in August 1997 was 
subsequently received.  The attorney was notified in 
September 1997 that the effect of a new power of attorney is 
to revoke the power of attorney in his favor.  He was 
informed that he could reestablish the representational 
relationship by submitting another declaration of 
representation.  However, it does not appear that he did so.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
psychiatric condition in May 1979; a notice of disagreement 
(NOD) was not filed within the prescribed period after the 
date that the veteran was notified of the decision.  

2.  The evidence submitted since the May 1979 decision is not 
wholly duplicative or cumulative, bears directly and 
substantially upon the issue at hand, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  All the evidence, including that pertinent to service, 
establishes that schizoaffective disorder as likely as not 
had its inception during the veteran's active service.  



CONCLUSIONS OF LAW

1.  Evidence received since the final May 1979 determination 
wherein the RO denied the claim of entitlement service 
connection for a psychiatric condition is new and material, 
and the appellant's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2000).  

2.  Schizoaffective disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 1991 and Supp. 
2000);  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the May 1979 rating 
decision wherein the RO denied entitlement to service 
connection for a psychiatric condition is reported below.  

On an examination in February 1974, apparently in conjunction 
with the end of a period of active duty for training, the 
veteran reported a history of having, or having had, 
"nervous trouble of any sort," "depression or excessive 
worry," and "frequent trouble sleeping."  His problem was 
described as frustration and situational disturbance.  
However the psychiatric portion of the examination was found 
to be normal.  

The history reported by the veteran in February 1974 was 
denied on a subsequent examination in March 1975, except for 
"frequent trouble sleeping," and again in December 1976, 
which was the examination directly prior to his recognized 
period of active duty.  Psychiatric evaluations were normal 
on these examinations.  

Service medical records from the period of active duty show 
that the appellant was seen at his request by a social worker 
in July 1978.  He complained of job dissatisfaction, stating 
that racial prejudice caused him not to get a job for which 
he felt he was better qualified than the person selected, and 
that tension at work caused him to overeat.  The social 
worker found that occupational maladjustment was present but 
there were no significant findings on mental status 
examination to include any evidence of a thought disorder.  
The impression was that there was no psychiatric disease.  

An examination for the purpose of release from active duty 
conducted in August 1978 did not indicate any psychiatric 
abnormality.  

In a claim for VA benefits in February 1979 the veteran 
claimed a psychiatric condition with onset in 1978.  He 
specified that he had treatment in July 1978.  

In the course of a VA examination conducted in April 1979, 
the appellant claimed that he was frustrated in service and 
gained weight.  He also stated that he was discriminated 
against and felt that others were selected for jobs he was 
well qualified for.  It was noted that he was again having 
conflict with people at work and felt that his current duties 
were assigned to him because of a conflict with a supervisor.  
He also reported that he had talked to a psychiatrist about 
an ulcer problem.  

The VA examiner found that the appellant was easily 
frustrated and felt discriminated against, but there was no 
evidence of psychosis or thought disorder.  He showed 
animosity and pent up anger, but did not display an unusual 
degree of anxiety, depression or tension "other than what is 
normally seen in an unhappy work and life situation."  He 
had no insight into his own behavior, which according to the 
examiner "causes him to have interpersonal conflicts."  The 
diagnosis was passive-aggressive personality.  

The claim of entitlement to service connection for a 
psychiatric condition was denied in May 1979 on the basis of 
the service medical records and VA examination report.  As 
stated above, the RO found that the veteran had only a 
personality disorder for which service connection could not 
be granted.  The veteran was notified of the rating decision 
but did not file an NOD.  

The evidence associated with the claims file subsequent to 
the May 1979 rating decision is reported below.  

VA treatment records from February 1979 to July 1980 show 
complaints of nervousness, anxiety and depression as well as 
treatment for ulcer disease.  A report from June 1979 noted 
that the veteran would become easily upset with people.  He 
appeared depressed and reported being anxious.  It was noted 
that there was a medical history of psychotherapy.  The 
impression was anxiety and depression.  Another June 1979 
report stated that the veteran was not psychotic but 
complained of nervous anxiety and showed a hostile mood at 
times.  

During a hospital admission for treatment of ulcers in 
September and October 1979 the appellant was seen by the 
psychology service at his request.  He wanted to discuss some 
unspecified personal problems with a psychologist.  During 
hospitalization the veteran became agitated and it was felt 
by staff that he was possibly suicidal.  The hospital 
psychiatrist felt that he had a characterologic disorder 
which was described in a treatment note as an oral and 
passive aggressive personality.  He was referred for further 
therapy and medication was prescribed for anxiety.  A 
counseling note during hospitalization noted that the veteran 
verbalized "many paranoid feeling[s] related to the fact 
that he is a 'man and black.'"  

Records of outpatient therapy from 1984 to 1988 show numerous 
impressions of anxiety or anxiety reaction as well as 
notations of a depressed mood or feeling of being depressed.  
He also expressed complaints about his churches and a church 
pastor.  

In March 1987 the veteran was noted to have symptoms 
including a labile affect, circumstantiality/ tangentiality, 
pressured speech and irritability.  He became questionably 
"hyper-religious" at one point and reported some suicidal 
ideation. The impression was of a bipolar disorder.  

A Social Security Administration psychiatric review report 
from September 1987 noted that the veteran met the criteria 
for schizophrenic, paranoid and other psychotic disorders as 
well as for affective disorders.  It was noted that there 
were psychotic features and deterioration as evidenced by 
delusions or hallucinations and loosening of associations, 
illogical thinking associated with frequently blunt affect 
and periodic inappropriate affect.  He also showed evidence 
of emotional withdrawal and/or isolation.  The evaluation 
showed no evidence of a sign or symptom cluster that 
appropriately fit within the criteria for an anxiety 
disorder.  Some features of a personality disorder were also 
felt to exist including seclusiveness or autistic thinking 
and pathologically inappropriate suspiciousness or hostility.  

A state hospital report from March 1988 contains an admitting 
diagnosis of rule out bipolar disorder, manic.  The reason 
for admission was homicidal ideation.  The report noted that 
the veteran had alteration in thought processes manifested by 
angry affect, threatening behavior and hyperverbality.  He 
had many somatic complaints, was very religious, and had a 
racial identity problem - namely he insisted that he be 
considered white.  The mental status examination on discharge 
was normal.  On discharge no Axis I psychiatric diagnosis was 
given.  It was felt that the veteran had a mixed personality 
disorder but diagnoses in the future could include bipolar 
manic or paranoid schizophrenic.  

A psychiatrist's report from May 1988 indicates that the 
appellant had been treated for about six months.  The initial 
complaint was severe mood swings, and after more thorough 
examination it was learned he had had difficulty functioning 
occupationally since the mid 1970's.  It was at this time 
that he began to experience anxiety and developed various 
physical disorders.  His work history had been characterized 
by sporadic work performance and marred by interpersonal 
problems with other staff since that time.  In the doctor's 
opinion the veteran had a schizoaffective disorder and 
histrionic personality disorder.  The veteran was also 
paranoid and found it difficult to work with others who 
violated his religious sensibilities.  He was easily upset by 
criticism and often had decreased energy and evidence of 
depression.  

A Social Security Administration decision, including a 
psychiatric review report, issued February 10, 1989, reflects 
a finding that the appellant had paranoid schizophrenia with 
depression and anxiety or schizoaffective schizophrenia.  

At a hearing held in April 1991, the appellant denied that he 
had any mental health problems prior to service.  He also 
denied any bad experiences involving the Ku Klux Klan (KKK).  
He further testified that during his Reserves service he had 
no mental health problems that he knew of.  The veteran 
testified that during his active duty he was assigned to the 
U.S.S. Independence.  He claimed that everything was fine 
until a dispute developed when he was made a supervisor in 
place of another sailor.  Thereafter, according to his 
testimony, the individual whose job he had received harassed 
him and made trouble.  

The veteran testified that he was subjected to numerous 
incidents of racial harassment by an unknown person or 
persons.  Pictures of rebel flags, photos of him with a noose 
drawn around his neck, and "KKK" signs were placed on his 
bed, and someone also wrote a note threatening that he would 
be stuffed in a laundry bag and dumped into the sea.  He was 
also pushed in the back periodically when he was walking on 
the ship and that he was provoked into a fight on one 
occasion.  According to the veteran he could not sleep and 
"freaked out" due to the incidents he related.  He recalled 
that he had counseling in 1977 or 1978 but denied any other 
treatment for psychological problems in service.  

In terms of his current symptoms, the veteran testified that 
he would have flashbacks triggered by movies involving the 
KKK, and could not tolerate being exposed to anything with 
similar content.  He also reported that he felt he 
experienced prejudice or discrimination in both his treatment 
through VA and in his church and felt that people were coming 
to his house and looking in his window.  In connection with 
his hearing the veteran submitted newspaper articles which, 
although undated, are stamped as having been from September 
1979.  Those articles describe a series of racial incidents 
which occurred on the aircraft carrier Independence.  

In a report from November 1991, a psychiatrist wrote that he 
had been following the veteran since the end of July 1990 for 
a schizoaffective disorder.  He stated that it had been 
recently brought to his attention that "delusions of having 
the [KKK] after him have some validity" given that he was on 
a ship from 1976 to 1978 that did have KKK, albeit covert, on 
the ship.  This was confirmed by articles in a newspaper at 
the time.  According to the psychiatrist's report, the 
veteran stated that he was threatened and harassed by the KKK 
and his family reported that he was "never the same" after 
that.  The veteran reported that his first psychiatric 
encounter was at the end of his naval career.  The Axis I 
diagnoses were schizoaffective disorder and rule out PTSD.  

A VA examination was conducted in January 1992.  The examiner 
stated that he obtained information from the veteran, the 
veteran's sister and the claims file.  The prior diagnosis of 
schizoaffective schizophrenia was noted along with the 
possibility of PTSD due to harassment which had not been 
confirmed but had been considered.  The veteran related that 
he would become depressed and nervous easily.  He reported to 
the examiner that "the Klan" would not leave him alone 
stating "they come and knock on my door, call my name, call 
me on the phone, puts black stuff on my teeth and in my 
bed."  He also told the examiner that he would hear the 
voice of his father calling him.  After an examination, which 
showed no evidence of significant anxiety or depression but 
contained numerous other abnormal findings including auditory 
and visual hallucinations and delusions with some evidence of 
paranoia, the examiner concluded that the veteran was not 
testing reality adequately.  The diagnosis on Axis I was 
schizoaffective schizophrenia, psychotic at this time.  The 
examiner stated that it was difficult to delineate nightmares 
or flashbacks from his psychosis.  A schizoid personality was 
also diagnosed on Axis II.  The examiner did not feel that 
the veteran was malingering or being manipulative during the 
examination.  

A VA clinical psychologist submitted a report dated in April 
1993.  He stated that original notes of treatment were 
missing from the veteran's chart.  However, he recalled 
seeing the veteran in approximately the fall of 1977 at which 
time the veteran was extremely distressed by perceived 
mistreatment aboard a ship.  He spoke of fears for his 
personal safety and of being the target of racial slurs and 
innuendo.  He also expressed the fear that there were 
organized groups among his white shipmates, particularly the 
KKK, that were a constant menace to himself and other black 
shipmates.  The psychologist noted that although the veteran 
was no longer in immediate danger he continued to ruminate 
about these experiences and have disruption of sleep and of 
concentration.  

VA treatment reports from 1993 onward pertain mostly to the 
veteran's physical problems.  Several reports contained a 
history of manic depressive or bipolar illness.  There were 
also indications of panic attacks, PTSD and anxiety.  

A VA examination was conducted in June 1998.  The claims 
folder and medical records were available and were reviewed 
at length.  It was noted that past diagnoses included bipolar 
disorder, schizoaffective disorder, and a personality 
disorder with a questionable diagnosis of PTSD based on the 
veteran's reported symptoms.  The veteran reported difficulty 
dealing with an attack by white supremacist members of the 
KKK on the U.S.S. Independence in late 1978.  He related that 
he was "harassed" on a daily basis as well as "attacked" 
by one member of the KKK.  Referring to newspaper clippings 
from 1979 pertaining to KKK members on Navy ships he stated, 
"that was my incident."  He explained that his abuse was 
going on long before anyone knew and the newspaper simply 
broke the news after he had been discharged from the Navy.  
The veteran then also stated that the men who attacked him in 
service followed him to his home and showed up on his balcony 
screaming at him and threatening his life.  The veteran 
reported that as a result of the events he described he had 
poor sleep, panic attacks, depressed mood with crying spells, 
nightmares, and flashbacks triggered by things pertaining to 
racism - specifically television programming or seeing 
swastikas.  

The mental status examination was negative for paranoia or 
delusions although the veteran did insist that he saw "that 
guy from the KKK" on his balcony.  It was difficult for the 
examiner to ascertain whether this was a factual event or 
delusions and paranoia on the veteran's part.  He also 
endorsed having special powers (being able to "see death" 
or "see death angels around people who are going to die") 
and at times appeared hyper-religious.  On the other hand he 
did not appear to have diminished concentration or to be 
responding to internal stimuli.  

The examiner remarked that the veteran's history and story 
were complicated.  It was difficult to validate or refute his 
claim of KKK involvement on the U.S.S. Independence.  It was 
also difficult to delineate PTSD symptomatology from actual 
paranoia and delusions as a result of his schizoaffective 
diagnosis.  The diagnoses were schizoaffective disorder, 
bipolar type, and PTSD.  The examiner explained the diagnoses 
with reference to specific criteria from the Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM 
IV). Anxiety at the present time was felt to be associated 
with the schizoaffective disorder as well as with PTSD.  

The examiner noted that the PTSD diagnosis was made assuming 
that the claimed stressors were true, and if the alleged 
attack by KKK members in service was refuted, it would cast 
doubt on the PTSD diagnosis.  However, the schizoaffective 
disorder diagnosis was valid and indicated regardless.  The 
examiner noted that he had no way of either refuting or 
validating the claims of abuse in service by KKK members but 
felt that the veteran had significant stress and 
symptomatology related to a perceived if not factual attack 
while on active duty.  The examiner also stated that it was 
difficult to disprove the veteran's claims based on the 
claims folder information and the veteran had an excuse for 
discrepancies noted, such as the time frame between discharge 
and newspaper clippings that he provided.  In addition, the 
veteran was fairly convincing with his symptomatology and did 
appear markedly disorganized.  

Another VA examination by a different psychiatrist was 
provided in October 1999.  At this examination the veteran 
stated that when stationed on the U.S.S. Independence in 
service he applied for a promotion that was given to another, 
in his opinion, less qualified seaman.  He attempted to 
appeal and have an investigation into whether he was denied 
the promotion on the basis of race.  According to the 
veteran's history, after pressing for the investigation, 
problems began.  He was harassed by other sailors, 
confederate flags and doctored photos of himself were placed 
in his room, and KKK slogans were written around his room.  
He stated that he was also threatened and even physically 
assaulted.  He also reported that when he attempted to 
complain, the superior officers joined in the harassment and 
intimidation.  Later there was an investigation into the KKK 
presence on his ship.  The veteran related that he lived in 
constant fear in service and developed a peptic ulcer.  He 
stated that he "got paranoid" due to his treatment.  

Reportedly, after service the veteran's old tormentors 
continued to harass him.  He stated that some former 
shipmates came to his apartment and he fired a pistol at them 
after which he had "nervous breakdowns."  He stated that he 
had some hallucinations that appeared real to him including 
seeing hooded Klansmen approaching him, and hearing voices 
with religious content.  He stated that he used the Bible to 
"rebuke the demon" when hearing the voices.  

The examiner stated that the veteran presented a very 
compelling history that he was harassed, beaten, intimidated 
and ultimately run out of the service.  However, there was no 
record of his condition in service or treatment since to 
confirm or disconfirm whether his current expressed beliefs 
have any basis in historical fact.  It was felt that the 
veteran had significant delusional thought patterns involving 
themes of religion, persecution and apparent grandiosity.  
The examiner stated that it was difficult to offer any 
conclusion as to whether these symptoms were related in any 
way to the veteran's service without additional information.  
The claims folder was not available for review prior the 
examination.  The diagnoses were schizoaffective disorder and 
panic disorder without agoraphobia.  

To reconcile the results of the prior examinations the 
veteran was examined by VA again in January 2000.  The claims 
folder was reviewed.  The examiner noted that diagnoses of 
schizoaffective disorder, bipolar type, and PTSD had been 
made and found that the 1998 examination results were 
reliable.  However, it was noted that subsequently, another 
examiner did not feel that there was PTSD and the VA examiner 
who conducted the 1998 examination conceded that the 
veteran's history was complicated and it was difficult to 
validate or refute the claims of KKK involvement on the 
veteran's ship.  Moreover, the 1998 examiner noted that it 
was difficult to delineate PTSD symptoms from paranoia and 
delusions as a result of schizoaffective disorder.  

The examiner concluded that if there was clear documentation 
of the stressor described, a diagnosis of PTSD would be 
reasonable and appropriate.  However, he did not feel that 
this was established and could not make a PTSD diagnosis.  He 
explained that a clear diagnosis of PTSD could not be made 
without clear and confirming evidence that the stressors 
occurred at the same level with the same reasonable 
perceptions of fears for safety as he recalled and that there 
be some evidence that PTSD was apparent in some way in the 
initial months or years after the stressor occurred.  

The examiner stated that he felt that it was possible that 
the veteran's psychiatric and psychotic illness coupled with 
personality problems that had been earlier noted might have 
led to his having "delusional memories" or memories that 
were tainted by his later experiences and later psychotic 
symptoms.  With respect to the April 1993 report relating 
that the veteran did in fact experience various stressors in 
around 1977, the examiner stated, "I would be quite 
impressed if [the psychologist who wrote the April 1993 
report] felt his memory for a particular patient, having 
symptoms of that particular type more than 15 years 
previously would be reliable enough to make this decision 
without other concurring evidence."  


Criteria

If no NOD is filed within the prescribed period, the action 
or determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103 (2000), 19.118 (1979).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108.  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  38 
C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999);  Evans supra.  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The law now provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(a)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by either 
wartime or peacetime service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought, must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a) (2000).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).  

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin.  Personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  
3.303(c)(2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Service connection is available for a psychosis that is 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113;  38 C.F.R. 
§§ 3.307, 3.309 (2000).  

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 C.F.R. § 3.102 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis
New and material evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for a chronic acquired psychiatric 
disorder to include schizoaffective disorder and PTSD.  The 
RO finally denied a claim of entitlement to service 
connection for an unspecified psychiatric condition in May 
1979.  When a claim is finally denied by the RO, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105;  
38 C.F.R. § 3.104.  

The evidence submitted in connection with the veteran's claim 
to reopen the prior final May 1979 rating decision consists 
of VA and private treatment reports, VA examination reports, 
newspaper clippings, and the veteran's statements and hearing 
testimony.  The Board concludes that this evidence is new and 
material and therefore the claim is reopened.  38 U.S.C.A. 
§ 5108;  38 C.F.R. § 3.156(a).  See also Hodge, supra.

The basis of the prior final denial was that the veteran had 
only a personality disorder and not a disability for which 
service connection could be granted.  38 C.F.R. § 3.303(c).  
The treatment records and examination reports submitted since 
the final decision are "new" in that respect.  They are not 
cumulative or duplicative in that they show ongoing 
psychiatric treatment after service and additional 
psychiatric diagnoses of disorders for which service 
connection can be granted - primarily and notably 
schizoaffective disorder and PTSD.  Furthermore, the records 
tend to shed light on the question of etiology or onset and 
therefore bear directly and substantially on the question at 
issue.  

As new and material evidence has been submitted, the 
appellant's claim of entitlement to service connection for a 
chronic acquired psychiatric disorder to include 
schizoaffective disorder and PTSD, is reopened.  Accordingly, 
the Board's analysis must proceed to an evaluation of the 
claim on the merits.  

Entitlement to service connection for schizoaffective 
disorder

With respect to the matter of entitlement to service 
connection for a chronic acquired psychiatric disorder other 
than PTSD - specifically schizoaffective disorder - the Board 
is satisfied that all relevant facts have been adequately 
developed for the purpose of adjudicating the claim; no 
further assistance in developing the facts pertinent to the 
claim is required to comply with the duty to assist as 
mandated by the recently enacted Veteran Claims Assistance 
Act cited above.  Numerous medical records have been obtained 
including Social Security records, private records and VA 
records.  Multiple VA psychiatric examinations have also been 
afforded the veteran.  

The veteran's affective and psychotic symptoms have been 
variously diagnosed over the years.  Consistent with VA 
regulations, the veteran's case has been referred on several 
occasions for VA examinations to reconcile diagnoses and the 
most current and thorough examinations to date have concluded 
that the correct diagnosis is schizoaffective disorder.  
38 C.F.R. § 4.125.  The Board is also persuaded from the 
medical evidence that the diagnosis of schizoaffective 
disorder can coexist with the diagnosis of PTSD and that the 
outcome of this appeal does not depend on (is not 
inextricably intertwined with) the claim of entitlement to 
service connection for PTSD.  

It is apparent from review of the claims folder that no 
chronic acquired psychiatric disorder, to include 
schizoaffective disorder, was diagnosed or definitively shown 
by competent medical evidence in service.  There was only one 
psychological evaluation shown - in 1978 - that contained any 
appreciable detail, and this was by a social worker.  The 
summary assessment made at discharge was that the veteran had 
a normal psychiatric system although no detailed findings 
were made.  A psychotic disorder was not demonstrated to a 
compensable degree within the first postservice year.

In the absence of a showing of a chronic disorder in service 
there is no basis for service connection pursuant to 
38 C.F.R. §§ 3.303(a) or (b).  However, the veteran did seek 
counseling in service based on complaints of interpersonal 
problems and it was noted that he also had numerous physical 
complaints as well as weight gain.  

The question to be answered is whether, notwithstanding the 
absence of a diagnosis of schizoaffective disorder in 
service, the evidence sufficiently links symptoms and 
treatment in service and post service so as to create a nexus 
between the post service diagnosis of schizoaffective 
disorder and the veteran's service.  Put another way, the 
question is whether the evidence creates a persuasive or 
likely enough case of a link to service that reasonable doubt 
arises on the question of etiology.  Where the preponderance 
of the evidence favors the claim or the evidence in favor of 
the claim and that tending to weigh against the claim are 
approximately equally balanced (relative equipoise), the 
claim will be granted.  38 C.F.R. §§3.102, 4.3; Gilbert 
supra.  

That being stated, the absence of a diagnosis of a chronic 
acquired psychiatric disorder in service is not a barrier to 
a claim of service connection.  Pursuant to 38 C.F.R. 
§ 3.303(d), service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  

The Board is persuaded that the evidence as a whole - both in 
service and post service -is at least evenly balanced as to 
whether schizoaffective disorder as likely as not had its 
inception during the veteran's active service or within the 
first postservice year.  There is reasonable doubt on this 
point which is resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 3.303(d), 3.307, 3.309(a); Gilbert supra.  

To explain this finding, the Board is persuaded from 
medical/psychiatric and psychological evaluation reports of 
record that the veteran's complaints in service of weight 
gain, somatic concerns, social and occupational dysfunction 
with interpersonal conflicts, claims of discrimination, 
anxiety, and feelings of depression (diagnosed only as a 
situational disturbance), and some of the same or similar 
symptoms shown within the first post service year (diagnosed 
as a personality disorder, anxiety, nervousness or 
depression) together with evidence of paranoid persecutory 
delusions, represented the beginning of the currently 
diagnosed schizoaffective disorder process.  38 C.F.R. 
§ 3.303, 3.307, 3.309(a).  

It is unclear whether the veteran was actually discriminated 
against in service or whether he was subjected to racial or 
KKK harassment, intimidation or assault as claimed, or 
whether these claims represent paranoid/persecutory 
delusional ideation.  However, only a few months after 
service the veteran began asserting that he had onset of a 
chronic acquired psychiatric disorder in service.  Treatment 
providers in the year after service as well as a VA 
examination that year noted complaints similar to those in 
service as well as specific complaints of nervousness, 
anxiety and depression.  Impressions included passive 
aggressive personality, anxiety and depression.  

During a hospitalization from September 1979 into October of 
1979, the veteran was counseled for unspecified unresolved 
personal conflicts or problems.  No psychosis was 
specifically found or diagnosed (he was felt to have a 
characterologic disorder described as a passive aggressive 
personality and was treated for anxiety) but there were 
references to him having paranoid (psychotic) thoughts.  In 
fact, interestingly and consistent with the veteran's prior 
complaints of racial discrimination and persecution, these 
thoughts, while not specifically described in the records, 
had a racial overtone.  It was reported that they had to do 
generally with the veteran being a man and being black.  

In summary, starting in service the veteran showed a history 
of numerous physical complaints, interpersonal problems, 
claims that he was subjected to racial discrimination, and 
complaints of nervousness and anxiety.  He also showed, at 
approximately one year after service, some suggestion of 
paranoid or persecutory ideation that had a racial component.  

Subsequent treatment records showed similar complaints - 
namely anxiety, depression, and various frustrations through 
the mid to late 1980's when there were clear notations of 
alteration in thought processes.  A Social Security workup 
during this period clearly found schizophrenic and affective 
symptoms.  

A psychiatrist report from May 1988 noted a diagnosis of 
schizoaffective disorder.  The diagnosis was based on a 
history of mood swings together with other factors including 
a history of the veteran having difficulty functioning 
occupationally since the mid 1970's with development of 
anxiety and various physical disorders at that time, and 
sporadic work performance and interpersonal problems since 
that time.  The examiner did not offer a clear opinion that 
schizoaffective disorder had its onset during the veteran's 
military service.  However, the diagnosis of schizoaffective 
disorder was clearly based on an accurate and substantiated 
history of symptoms from the 1970's to present.  A review of 
the record shows that the symptoms forming the basis for the 
diagnosis were not shown prior to service.  Rather, they were 
first shown in service and then consistently thereafter.  

Subsequent VA examinations also tend to support the same 
conclusion on diagnosis and etiology and there has been no 
specific expert opinion that schizoaffective disorder is 
unrelated to service.  

The examiner who conducted the 1999 VA examination explained 
that delusional thought patterns involving themes of 
religion, persecution and apparent grandiosity were 
manifestations of schizoaffective disorder.  The examiner who 
conducted the 2000 VA examination stated that it was 
certainly possible that the veteran's psychiatric and 
psychotic illness coupled with personality problems that had 
been earlier noted might have led to his having "delusional 
memories" or certainly having memories that were tainted by 
his later experiences and later psychotic symptoms.  From 
these opinions and the other facts of record, the Board again 
must conclude that it is at least as likely as not that 
symptoms shown in service and within a year after service 
were the first manifestations of current schizoaffective 
disorder.  Therefore entitlement to service connection for 
schizoaffective disorder is granted.  


ORDER

The claim of entitlement to service connection for a chronic 
acquired psychiatric disorder to include schizoaffective 
disorder and PTSD is reopened.  

Service connection for schizoaffective disorder is granted.  


REMAND

Service connection for PTSD requires medical evidence of a 
diagnosis comporting with 38 C.F.R. § 4.125, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128; See also e.g. Gaines v. West, 11 Vet. App. 353 
(1998).  The sufficiency of the stressor to cause PTSD is a 
medical determination.  Cohen, supra.  

The veteran submitted medical/psychiatric and psychological 
reports showing a diagnosis of PTSD as well as competent 
opinion evidence that PTSD is possibly related to the report 
of inservice threats and assault.  

The VA Adjudication Manual M21-1 (M21-1) , Part III,  
5.14(c) provides that veterans claiming service connection 
for disability due to an in-service personal assault face 
unique problems documenting their claims.  Because assault is 
an extremely personal and sensitive issue, many incidents are 
not officially reported, and victims of this type of in-
service trauma may find it difficult to provide evidence to 
support the occurrence of the stressor.  Therefore, 
alternative evidence must be sought, and the manual contains 
detailed guidelines for developing and adjudicating these 
types of claims.  It does not appear that these procedures 
have been sufficiently followed in this case.  

The manual provides that although the military record may 
contain no documentation that a personal assault occurred, 
alternative evidence such as behavior changes at the time of 
the incident might still establish that an inservice stressor 
occurred.  Examples include visits to a medical or counseling 
clinic or dispensary without a specific diagnosis or specific 
ailment; sudden requests for a change of military 
occupational series or duty assignment without other 
justification; lay statements indicating increased use or 
abuse of leave without an apparent reason such as family 
obligation or family illness; changes in performance and 
performance evaluations; lay statements describing episodes 
of depression, panic attacks or anxiety without identifiable 
reasons for the episodes; increased or decreased use of 
prescription or over the counter medications; evidence of 
substance abuse such as alcohol or drugs; increased disregard 
for military or civilian authority; obsessive behavior such 
as overeating or undereating; unexplained economic or social 
behavior changes; treatment for physical injuries around the 
time of the claimed trauma but not reported as a result of 
the trauma; and breakup of a primary relationship.  A sample 
letter to be sent to the veteran in connection with a claim 
for an in-service personal assault is included in the M21-1.  
Id.  

The M21-1, Part III,  5.14(c) also provides that rating 
boards may rely on a preponderance of the evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence.  This includes that although service 
connection for PTSD requires credible evidence to support the 
assertion that the stressful event occurred, this does not 
mean that the evidence must actually prove that the incident 
occurred.  Rather, the preponderance of the evidence should 
support the conclusion that it occurred.  In personal assault 
claims, secondary evidence may need an interpretation by a 
clinician, especially if it involves behavior changes.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court of 
Appeals for Veterans Claims (Court) stated that because of 
the unique problems of documenting personal-assault crimes, 
the RO is responsible for (1) assisting the claimant in 
gathering, from sources in addition to in-service records, 
evidence corroborating an inservice stressor, (2) sending a 
special letter and questionnaire, (3) carefully evaluating 
that evidence including behavioral changes, and (4) 
furnishing a clinical evaluation of behavior evidence.  By 
failing to remand the matter so that the RO might assist the 
appellant in seeking and interpreting such alternative 
evidence, the Board failed to comply with M21-1, Part III,  
5.14(c) and the duty to assist.  

It is noted that VA is not required to accept the veteran's 
own statements as credible and conclusive proof of the 
existence of such stressors.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996);  Zarycki v. Brown, 6 Vet. App. 91 (1993).  

In this case the RO has not satisfied the duty to assist with 
respect to the claim of entitlement to service connection for 
PTSD.  The veteran has not apparently been sent the special 
letter and questionnaire related to personal assault cases.  
The RO has not endeavored to collect some of the types of 
evidence set forth in the relevant M21-1 provisions.  For 
example, complete service personnel records have not been 
obtained.  There has also not been adequate evaluation (to 
include a clinical evaluation) of evidence of behavioral 
changes.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim, the Board is 
deferring adjudication of the issue of entitlement to service 
connection for PTSD pending a remand of the case to the RO 
for further development as follows:  

1.  The veteran should be sent a letter 
and questionnaire related to personal 
assault claim.  The attention of the RO 
is directed to M21-1, paragraph 5.14(c), 
Exhibits A.3 and A.4 for sample 
development letters.  A field examiner 
should be utilized if a personal 
interview is deemed necessary to obtain 
any supporting evidence or if specific 
records or statements sought cannot 
otherwise be provided.  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful event and that 
he must be as specific as possible 
because without such details an adequate 
search for supporting information cannot 
be conducted.  All alternate sources set 
forth in M21-1, paragraph 5.14c should be 
utilized.  

In this regard the RO should ensure that 
the veteran is notified of alternative 
sources that may provide credible 
evidence of the claimed inservice 
stressor, to include medical records from 
private (civilian) physicians or 
caregivers who may have treated him 
either immediately after the incident or 
sometime later; civilian police reports; 
testimonial statements from confidants 
such as family members, roommates, fellow 
service members, or clergy; and copies or 
personal diaries or journals; and that he 
should submit any such available 
evidence.  

2.  The RO should also make another 
attempt to obtain any additional 
available service department medical 
records and also ensure that it requests 
and obtains the service record jacket and 
complete military personnel records.  
Other service records that may be needed 
and which should be requested include any 
reports from the military police, shore 
patrol, provost marshal's office, or 
other military law enforcement entity.  

3.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claim.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

4.  The RO should then review the file 
and make a note of potentially relevant 
behaviors shown in the record such as 
visits to a medical or counseling clinic 
or dispensary in service without a 
specific diagnosis or specific ailment; 
sudden requests for a change of military 
occupational series or duty assignment 
without other justification; lay 
statements indicating increased use or 
abuse of leave without an apparent reason 
such as family obligation or family 
illness; changes in performance and 
performance evaluations; lay statements 
describing episodes of depression, panic 
attacks or anxiety without identifiable 
reasons for the episodes; increased or 
decreased use of prescription or over the 
counter medications; evidence of 
substance abuse such as alcohol or drugs; 
increased disregard for military or 
civilian authority; obsessive behavior 
such as overeating or undereating; 
unexplained economic or social behavior 
changes; treatment for physical injuries 
around the time of the claimed trauma but 
not reported as a result of the trauma; 
and breakup of a primary relationship.  

The RO should prepare a summary including 
all associated documents and make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. § 
3.304(f), with respect to whether the 
veteran was exposed to a stressor, or 
stressors, in service, and, if so, the 
nature of the specific stressor or 
stressors established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

5.  After the foregoing development has 
been completed to the extent possible, 
and if it is determined that there is 
credible supporting evidence that a 
claimed stressor actually occurred, the 
RO should arrange for the veteran to be 
afforded a VA psychiatric examination by 
a psychiatrist who has not previously 
examined him (if possible) to determine 
whether the veteran has met the 
appropriate diagnostic criteria for PTSD.  
With the examination request, the RO 
should provide the examiner with a list 
of all stressors that have been 
identified and credibly established.  The 
examination report must reflect that a 
review of pertinent material in the 
claims folder was conducted.  

If PTSD is found, the examiner is 
requested to express an opinion as to 
whether it is related to the veteran's 
military service - specifically, whether 
a diagnosis of PTSD is supportable solely 
by the stressors that have been 
recognized.  The examiner should be asked 
to comment on the significance, if any, 
of evidence that is indicative of 
behavioral changes (see M21-1, paragraph 
5.14c(8)(9)).  

The report of examination should include 
the complete rationale for all opinions 
expressed.  All special studies or tests, 
to include psychological testing and 
evaluation, should be accomplished.  
Prior to the examination, the RO must 
inform the veteran, in writing, of the 
consequences of a failure to report for a 
scheduled examination.  38 C.F.R. § 3.655 
(2000).

6.  When the above requested development 
is completed, to the extent possible, the 
RO should review the case and undertake 
additionally indicated development.  The 
RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
if it fails to ensure compliance, and 
further remand will be required.  Stegall 
v. West, 11 Vet. App. 268 (1998).  After 
any indicated corrective action has been 
completed, the RO should again review the 
record and readjudicate the issue of 
entitlement to service connection for 
PTSD.  

If any benefit sought on appeal is not granted, the veteran 
and his representative should be provided with an appropriate 
SSOC and afforded an opportunity to respond thereto.  The 
veteran also has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
case should then be returned to the Board for further 
appellate consideration if otherwise in order.  

The purposes of this remand are to obtain additional 
information and to assist the veteran in the development of 
the claim.  No inference should be drawn regarding the merits 
of the claim, and no action is required of the veteran until 
further notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

